       Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


DAWN BEVERLY, Individually and On          Case No.
Behalf of All Others Similarly Situated,
                                           CLASS ACTION COMPLAINT FOR
                             Plaintiff,    VIOLATIONS OF THE FEDERAL
                                           SECURITIES LAWS
              v.

PLUG POWER INC., ANDREW MARSH,             JURY TRIAL DEMANDED
and PAUL B. MIDDLETON,

                             Defendants.
            Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 2 of 22




       Plaintiff Dawn Beverly (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through her attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, her counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Plug Power Inc.

(“Plug” or the “Company”) with the United States (“U.S.”) Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and media reports issued by and disseminated

by Plug; and (c) review of other publicly available information concerning Plug.

                         NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Plug securities between November 9, 2020 and March 1, 2021, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).

       2.      Plug provides comprehensive hydrogen fuel cell turnkey solutions focused on

systems used to power electric motors in the electric mobility and stationary power markets.

       3.      On March 2, 2021, before the market opened, Plug filed a Notification of Late

Filing with the SEC stating that it could not timely file its annual report for the period ended

December 31, 2020 because the Company was completing a “review and assessment of the

treatment of certain costs with regards to classification between Research and Development versus

Costs of Goods Sold, the recoverability of right of use assets associated with certain leases, and

certain internal controls over these and other areas.” The Company stated that “[i]t is possible that

one or more of these items may result in charges or adjustments to current and/or prior period

financial statements.”




                                                 1
             Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 3 of 22




        4.      On this news, the Company’s stock price fell $3.68, or 7%, to close at $48.78 per

share on March 2, 2021, on unusually heavy trading volume. The share price continued to decline

by $9.48, or 19.4%, over three consecutive trading sessions to close at $39.30 per share on March

5, 2021, on unusually heavy trading volume.

        5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company would be unable to timely file its 2020 annual report due to delays related to the review

of classification of certain costs and the recoverability of the right to use assets with certain leases;

(2) that the Company was reasonably likely to report material weaknesses in its internal control

over financial reporting; and (3) that, as a result of the foregoing, Defendants’ positive statements

about the Company’s business, operations, and prospects were materially misleading and/or lacked

a reasonable basis.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

        7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud


                                                   2
            Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 4 of 22




or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        11.     Plaintiff Dawn Beverly, as set forth in the accompanying certification, incorporated

by reference herein, purchased Plug securities during the Class Period, and suffered damages as a

result of the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

        12.     Defendant Plug is incorporated under the laws of Delaware with its principal

executive offices located in Latham, New York. Plug’s common stock trades on the NASDAQ

exchange under the symbol “PLUG.”

        13.     Defendant Andrew Marsh (“Marsh”) was the Company’s Chief Executive Officer

(“CEO”) at all relevant times.

        14.     Defendant Paul B. Middleton (“Middleton”) was the Company’s Chief Financial

Officer (“CFO”) at all relevant times.

        15.     Defendants Marsh and Middleton (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market. The Individual

Defendants were provided with copies of the Company’s reports and press releases alleged herein


                                                  3
           Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 5 of 22




to be misleading prior to, or shortly after, their issuance and had the ability and opportunity to

prevent their issuance or cause them to be corrected. Because of their positions and access to

material non-public information available to them, the Individual Defendants knew that the

adverse facts specified herein had not been disclosed to, and were being concealed from, the public,

and that the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

                                            Background

        16.     Plug provides comprehensive hydrogen fuel cell turnkey solutions focused on

systems used to power electric motors in the electric mobility and stationary power markets.

                                 Materially False and Misleading
                            Statements Issued During the Class Period

        17.     The Class Period begins on November 9, 2020. On that day, Plug reported its third

quarter 2020 financial results in a shareholder letter posted on its website. Therein, the Company

stated, in relevant part:

        Plug Power achieved a record third quarter with gross billings of $125.6M, the
        highest quarter in the company's 22-year history. This gross billing is over 10%
        higher than the previous guidance and reflects growth of 106% year-over-year and
        73.4% sequentially, above another record quarter in Q2 2020. Plug Power is raising
        2020 full-year gross billings guidance to $325M-$330M up from $310M.

        18.     The same day, Plug filed its quarterly report on Form 10-Q for the period ended

September 30, 2020, affirming the previously reported financial results. Regarding Plug’s

disclosure controls and internal control over financial reporting, the report stated, in relevant part:

        (a) Disclosure controls and procedures.

        The chief executive officer and chief financial officer, based on their evaluation of
        disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
        and 15d-15(e)) as of the end of the period covered by this Quarterly Report on Form
        10-Q, have concluded that the Company’s disclosure controls and procedures are


                                                  4
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 6 of 22




       effective for ensuring that information required to be disclosed in the reports that it
       files or submits under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the Commission’s rules and forms.
       Disclosure controls and procedures include, without limitation, controls and
       procedures designed to ensure that information required to be disclosed in filed or
       submitted reports is accumulated and communicated to the Company’s
       management, including its principal executive officer and principal financial officer
       as appropriate, to allow timely decisions regarding required disclosure.

       (b) Changes in internal control over financial reporting.

       There were no changes in the Company’s internal control over financial
       reporting that occurred during the last fiscal quarter that have materially
       affected, or are reasonably likely to materially affect, the Company’s internal
       control over financial reporting.

(Emphases added.)

       19.       On February 25, 2021, Plug released its fourth quarter and full year 2020 financial

results in a shareholder letter posted on its website. Therein, the Company stated, in relevant part:

       Plug Power Reports $337 million in Gross Billings for 2020, Up 42.5% Year
       over Year

       Announced Multiple Partnerships and Executed Strategic Acquisitions,
       Establishing Global Platform as a Green Hydrogen Solutions Company

       Well Positioned to Leverage Industry Leadership and Capture Meaningful Share of
       in the $10T Hydrogen Economy

                2020 marked a record year in gross billings, with Q4 gross billings of $96.3
                 million and $337 million for the full year reflecting the Company’s strong
                 value proposition in the growing hydrogen industry

                As previously announced, reported revenue and results were negatively
                 impacted by certain costs of $456 million recorded in the fourth quarter, the
                 majority being non-cash charges related to the accelerated vesting of a
                 customer’s remaining warrants. Given the expenses for this customer
                 program have been fully expensed, the Company’s go-forward reported
                 results should be easier to understand. This resulted in reported revenue of
                 negative $316 million for the quarter and negative $100 million for the full
                 year.

                Plan to make continued investment during 2021 to deliver on substantial
                 growth opportunity in the green hydrogen economy on a global basis




                                                  5
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 7 of 22




                Strong balance sheet with now over $5 billion in cash to execute on its
                 global growth strategy and objectives

                On track to deliver on recently raised 2021 and 2024 financial targets

       20.       The above statements identified in ¶¶ 17-19 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company would

be unable to timely file its 2020 annual report due to delays related to the review of classification

of certain costs and the recoverability of the right to use assets with certain leases; (2) that the

Company was reasonably likely to report material weaknesses in its internal control over financial

reporting; and (3) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                            Disclosures at the End of the Class Period

       21.       On March 2, 2021, before the market opened, Plug filed a Notification of Late

Filing with the SEC stating that it could not timely file its annual report for the period ended

December 31, 2020 because the Company was completing a “review and assessment of the

treatment of certain costs with regards to classification between Research and Development versus

Costs of Goods Sold, the recoverability of right of use assets associated with certain leases, and

certain internal controls over these and other areas.” The Company stated that “[i]t is possible that

one or more of these items may result in charges or adjustments to current and/or prior period

financial statements.” Specifically, the Company stated:

       For the year ended December 31, 2020, Plug Power Inc. (the “Company”) became
       a large accelerated filer for the first time and, as a result, the Company has a
       shortened filing deadline of 60 days rather than 75 days to file its Annual Report
       on Form 10-K for the year ended December 31, 2020 (the “Form 10-K”). The
       Company requires additional time to complete the procedures relating to its year-
       end reporting process, including the completion of the Company’s financial


                                                  6
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 8 of 22




       statements and procedures relating to management’s assessment of the
       effectiveness of internal controls, and the Company is therefore unable to file the
       Form 10-K by March 1, 2021, the prescribed filing due date. The Company is
       working diligently to complete the necessary work, including review and
       assessment of the treatment of certain costs with regards to classification between
       Research and Development versus Costs of Goods Sold, the recoverability of right
       of use assets associated with certain leases, and certain internal controls over
       these and other areas. It is possible that one or more of these items may result in
       charges or adjustments to current and/or prior period financial statements. The
       Company is still evaluating whether any such charges or adjustments would be
       required and, if required, whether any such charges or adjustments would be
       material; but any charges, if required, would be non-cash in nature and any such
       adjustments or charges would not impact the Company’s guidance on forward
       projections. The Company expects to file the Form 10-K within the extension
       period provided under Rule 12b-25 under the Securities Exchange Act of 1934, as
       amended.

(Emphasis added.)

       22.     On this news, the Company’s stock price fell $3.68, or 7%, to close at $48.78 per

share on March 2, 2021, on unusually heavy trading volume. The share price continued to decline

by $9.48, or 19.4%, over three consecutive trading sessions to close at $39.30 per share on March

5, 2021, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired Plug securities between November 9, 2020 and March 1, 2021, inclusive,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

       24.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Plug’s shares actively traded on the NASDAQ.



                                                  7
           Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 9 of 22




While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of Plug shares were traded publicly during

the Class Period on the NASDAQ. Record owners and other members of the Class may be

identified from records maintained by Plug or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        25.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        26.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        27.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Plug; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.




                                                    8
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 10 of 22




        28.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                              UNDISCLOSED ADVERSE FACTS

        29.     The market for Plug’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Plug’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired Plug’s securities relying upon the

integrity of the market price of the Company’s securities and market information relating to Plug,

and have been damaged thereby.

        30.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Plug’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about Plug’s business, operations, and prospects as alleged herein.

        31.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Plug’s financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment


                                                   9
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 11 of 22




of the Company and its financial well-being and prospects, thus causing the Company’s securities

to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company’s securities at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       32.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       33.     During the Class Period, Plaintiff and the Class purchased Plug’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       34.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Plug, their control over, and/or

receipt and/or modification of Plug’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Plug, participated in the fraudulent scheme alleged herein.


                                                 10
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 12 of 22




                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       35.     The market for Plug’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Plug’s securities traded at artificially inflated prices during the Class Period. On January

26, 2021, the Company’s share price closed at a Class Period high of $73.18 per share. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of Plug’s securities and market information relating to Plug,

and have been damaged thereby.

       36.     During the Class Period, the artificial inflation of Plug’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Plug’s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of Plug and its business, operations, and

prospects, thus causing the price of the Company’s securities to be artificially inflated at all

relevant times, and when disclosed, negatively affected the value of the Company shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in

Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       37.     At all relevant times, the market for Plug’s securities was an efficient market for

the following reasons, among others:

               (a)     Plug shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;



                                                 11
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 13 of 22




               (b)     As a regulated issuer, Plug filed periodic public reports with the SEC and/or

the NASDAQ;

               (c)     Plug regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     Plug was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and certain

customers of their respective brokerage firms. Each of these reports was publicly available and

entered the public marketplace.

       38.     As a result of the foregoing, the market for Plug’s securities promptly digested

current information regarding Plug from all publicly available sources and reflected such

information in Plug’s share price. Under these circumstances, all purchasers of Plug’s securities

during the Class Period suffered similar injury through their purchase of Plug’s securities at

artificially inflated prices and a presumption of reliance applies.

       39.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the




                                                 12
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 14 of 22




importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

        40.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of Plug

who knew that the statement was false when made.

                                          FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        41.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        42.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and


                                                  13
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 15 of 22




other members of the Class to purchase Plug’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

       43.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Plug’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       44.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Plug’s financial well-

being and prospects, as specified herein.

       45.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Plug’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Plug and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.




                                                14
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 16 of 22




       46.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       47.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Plug’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.




                                                 15
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 17 of 22




       48.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of Plug’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the securities trades, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiff and the other members of the Class acquired Plug’s securities

during the Class Period at artificially high prices and were damaged thereby.

       49.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Plug was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their Plug securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       50.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

       51.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.




                                                 16
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 18 of 22




                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        52.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        53.     Individual Defendants acted as controlling persons of Plug within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendants had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        54.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        55.     As set forth above, Plug and Individual Defendants each violated Section 10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position as

controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other



                                                 17
          Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 19 of 22




members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: March 8, 2021                          By: /s/ Gregory B. Linkh
                                              GLANCY PRONGAY & MURRAY LLP
                                              Gregory B. Linkh (GL-0477)
                                              230 Park Ave., Suite 530
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              glinkh@glancylaw.com

                                              Robert V. Prongay
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160




                                                   18
Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 20 of 22




                           LAW OFFICES OF HOWARD G. SMITH
                           Howard G. Smith
                           3070 Bristol Pike, Suite 112
                           Bensalem PA 19020
                           Telephone: (215) 638-4847
                           Facsimile: (215) 638-4867

                           Attorneys for Plaintiff Dawn Beverly




                             19
     Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 21 of 22



                       SWORN CERTIFICATION OF PLAINTIFF


      Plug Power, Inc., SECURITIES LITIGATION

I,         DAWN BEVERLY                           , certify:

      1.   I have reviewed the complaint and authorized its filing and/or adopted its allegations.

      2.   I did not purchase Plug Power, Inc., the security that is the subject of this action at
           the direction of plaintiff’s counsel or in order to participate in any private action
           arising under this title.

      3.   I am willing to serve as a representative party on behalf of a class and will testify at
           deposition and trial, if necessary.

      4.   My transactions in Plug Power, Inc., during the class period set forth in the
           Complaint are as follows:

              See Attached Transactions

      5.   I have not served as a representative party on behalf of a class under this title during
           the last three years except as stated:

      6.   I will not accept any payment for serving as a representative party, except to receive
           my pro rata share of any recovery or as ordered or approved by the court including
           the award to a representative plaintiff of reasonable costs and expenses (including
           lost wages) directly relating to the representation of the class.

                 ⁭ Check here if you are a current employee or former employee of the
              defendant Company.

              I declare under penalty of perjury that the foregoing are true and correct
              statements.


       3/8/2021
Dated: ________________                    ____________________________________________
                                            DAWN BEVERLY
Case 1:21-cv-02004-ER Document 1 Filed 03/08/21 Page 22 of 22




      Dawn Beverly's Transactions in Plug Power, Inc. (PLUG)
       Date   Transaction Type        Quantity      Unit Price
    2/23/2021        Bought             225           $44.2900
